DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  
In claim 8, line 25 (page 72), “may be configured” is confusing. 
In claim 19, line 10, (p. 86) “may be configured” is confusing.
A suggested correction is “are configured”. Appropriate correction is required.
Allowable Subject Matter
Claims 1-7, 9-18, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a partial connection full arch artificial tooth comprising a maxillary partial connection full arch artificial tooth and a mandibular partial connection full arch artificial tooth, wherein a distal surface of the maxillary first premolar is provided with a region including two pillar surfaces having 5different angles intersecting a virtual occlusal plane of a denture on each of an occlusal surface side and a basal surface side, a mesial surface of the maxillary second premolar is provided with a region including a single pillar surface 10that is orthogonal to a plane including three points of a buccal cusp tip and a lingual cusp tip of a maxillary second premolar and a mesial lingual cusp tip of a maxillary first molar in a case of a cuspidate form, and orthogonal to an occlusal surface of the maxillary second 15premolar and the maxillary first molar in a case of a cuspless form, any one of a pillar surface on an occlusal surface side and a pillar surface on a basal surface side of the distal surface of the maxillary first premolar forms a 20contact region in contact with a pillar surface of a mesial surface of the maxillary second premolar, a distal surface of the mandibular first premolar is provided with a region including two pillar surfaces having different angles intersecting a virtual occlusal plane of a 25denture on each of an occlusal surface side and a basal 64surface side, a mesial surface of the mandibular second premolar is provided with a region including a single pillar surface that is orthogonal to a plane including three points of a 5buccal cusp tip and a lingual cusp tip of the mandibular second premolar and a mesial lingual cusp tip of the mandibular first molar in a case of a cuspidate form, and orthogonal to an occlusal surface of the mandibular second premolar and the mandibular first molar in a case of a 10cuspless form, any one of a pillar surface on an occlusal surface side and a pillar surface on a basal surface side of the distal surface of the mandibular first premolar forms a contact region in contact with a pillar surface of a mesial 15surface of the mandibular second premolar and in combination with other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772     

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772